       Case 8:20-cv-00035-GTS-DJS Document 6 Filed 05/21/20 Page 1 of 3



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_____________________________________________

TYLER A. VALDEZ,

                              Plaintiff,
                                                             8:20-CV-0035
v.                                                           (GTS/DJS)

SOCIAL SECURITY ADMINISTRATION,

                        Defendant.
_____________________________________________

APPEARANCES:

TYLER A. VALDEZ
  Plaintiff, Pro Se
2091 Plumbrook Road
Norfolk, New York 13667

GLENN T. SUDDABY, Chief United States District Judge

                                    DECISION and ORDER

       Currently before the Court, in this pro se action filed by Jamel L. Jenkins (“Plaintiff”)

against the Social Security Administration (“Defendant”) asserting claims under the Americans

with Disabilities Act, is United States Magistrate Judge Daniel J. Stewart’s

Report-Recommendation recommending Plaintiff’s Complaint be sua sponte dismissed without

prejudice and with leave to amend for failure to state a claim upon which relief may be granted.

(Dkt. No. 5.) Plaintiff has not filed an Objection to the Report-Recommendation, and the

deadline in which to do so has expired. (See generally Docket Sheet.)

       After carefully reviewing the relevant papers herein, including Magistrate Judge

Stewart’s thorough Report-Recommendation, the Court can find no clear-error in the
       Case 8:20-cv-00035-GTS-DJS Document 6 Filed 05/21/20 Page 2 of 3



Report-Recommendation. 1 Magistrate Judge Stewart employed the proper standards, accurately

recited the facts, and reasonably applied the law to those facts. As a result, the

Report-Recommendation is accepted and adopted in its entirety for the reasons set forth therein,

and Plaintiff’s Complaint shall be dismissed with prejudice unless, within thirty days of the date

of this Decision and Order, Plaintiff files an Amended Complaint that corrects the pleading

defects in his original Complaint.

       ACCORDINGLY, it is

       ORDERED that Magistrate Judge Stewart’s Report-Recommendation (Dkt. No. 5) is

ACCEPTED and ADOPTED in its entirety; and it is further

       ORDERED that Plaintiff’s Complaint (Dkt. No. 1) shall be DISMISSED with

prejudice UNLESS, within THIRTY (30) DAYS of the date of this Decision and Order,

Plaintiff files as Amended Complaint that corrects the pleading defects identified in the

Report-Recommendation; and it is further

       ORDERED that, should Plaintiff not file an Amended Complaint within thirty days of

the date of this Decision and Order, Plaintiff’s Complaint shall be dismissed with prejudice

without further Order of the Court; and it is further

       ORDERED that, should Plaintiff file an Amended Complaint, it shall be referred to

Magistrate Judge Stewart for his review pursuant to 28 U.S.C. § 1915(e).


1
         When no objection is made to a report-recommendation, the Court subjects that
report-recommendation to only a clear error review. Fed. R. Civ. P. 72(b), Advisory Committee
Notes: 1983 Addition. When performing such a “clear error” review, “the court need only
satisfy itself that there is no clear error on the face of the record in order to accept the
recommendation.” Id.; see also Batista v. Walker, 94-CV-2826, 1995 WL 453299, at *1
(S.D.N.Y. July 31, 1995) (Sotomayor, J.) (“I am permitted to adopt those sections of [a
magistrate judge’s] report to which no specific objection is made, so long as those sections are
not facially erroneous.”) (internal quotation marks omitted).

                                                  2
      Case 8:20-cv-00035-GTS-DJS Document 6 Filed 05/21/20 Page 3 of 3



Dated: May 21, 2020
       Syracuse, New York




                                     3
